DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 9, 11-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 44 09 351 A1 to Baumgartner et al. in view of US 9,482,301 to Lamkin et al.

Lamkin et al. teach a sensor assembly comprising a sensor 54/113 and a magnet 52 movable relative to the sensor with movement of a push rod 50, the sensor assembly determines a position of the push rod based on the sensor data continuously over the entire stroke distance, see column 6 lines 40-43 and column 7 lines 53-63.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the sensor 116 of Baumgartner et al. with a sensor of the type taught by Lamkin et al., thus providing a continuous real time monitoring of brake wear.
Re-claim 2, as mentioned previously the sensor is positioned at the end of the housing and the magnet is disposed on the push rod plate.
Re-claim 9, the sensor assembly of Baumgartner et al. as modified by Lamkin et al. would determine a stroke distance of the push rod based on the sensor data.

 	Lamkin et al. teach a sensor assembly comprising a sensor 113 and a magnet 52 movable relative to the sensor with movement of a push rod 50, wherein the sensor is configured to detect a magnetic field strength of the magnet and output sensor data representative of the detected magnetic field strength (as by using a magnetometer, see column 6 lines 43-43), wherein the sensor assembly is configured to determine a position of the push rod based on the sensor data 
Re-claim 15, the top plate 193 will move away from the base plate 43 under a spring force of the resilient member 192 when the push rod is moved in the second direction (such as release direction) by the return spring.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner et al. in view of Lamkin et al. as applied to claim 1 above, and further in view of US 7,555,375 to Pettersson et al.
Baumgartner et al. as modified by Lamkin et al. fail to teach the sensor assembly configured to determine a number of brake cycles based on the sensor data.
Pettersson et al. teach a sensor assembly comprising at least a first sensor means that determines a brake cycle occurrence, see figure 4.  A controller memory is updated upon the completion of each brake cycle, see figure 3.   Thus the number of brake cycles are determined based on sensor data and stored for later retrieval.  This system is part of a brake pad wear system.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Baumgartner et al. with the ability to determine a number of brake cycles based on sensor data as taught by Pettersson et al., so as to determine brake pad wear and expected use through sensor data.
Response to Arguments
Applicant's arguments filed February 22, 2021 have been fully considered but they are not persuasive.  With regards to claim 1 and Baumgartner et al.  As stated above, figure 4A of Baumgartner et al. in fact teach a magnet that is moved relative to a sensing device.  This magnet is in turn positioned on the push rod plate.  As noted, this sensing device would not sense the magnet continuously over the entire stroke distance.  However, Lamkin et al. teach that this type of sensing arrangement is known in the art.  The sensing device 54 is intended to sense and measure the magnetic field of the moving magnet 52.  The varying field strength will provide relative distance information of the magnet to the sensor, as generated by a processing unit.  Thus this sensor assembly is understood by the Office as providing sensor data continuously over .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Muniraju et al. teach a wear sensing assembly that detects a position of a rod based on sensor data continuously over an entire stroke distance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
March 18, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657